Citation Nr: 1236705	
Decision Date: 10/23/12    Archive Date: 11/05/12

DOCKET NO.  08-00 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to a higher initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for sleep apnea, to include as due to service-connected PTSD.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A. Bordewyk, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1983 to January 1984, February 2003 to September 2003, and May 2005 to August 2006.   

This case comes before the Board of Veterans' Appeals (Board) on appeal in part from a November 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which granted service connection for PTSD, with a 30 percent disability rating assigned, effective February 28, 2008.  

The Veteran provided testimony before the undersigned Veterans Law Judge at the RO in July 2012.  A transcript is of record.  

In an October 2010 rating decision, the RO denied service connection for sleep apnea, to include as due to service-connected PTSD.  As explained below, as the Veteran submitted a notice of disagreement, the Board assumes jurisdiction to the extent of remanding the claim for issuance of a statement of the case.  See 38 C.F.R. § 20.101(d) (2011); Manlicon v. West, 12 Vet. App. 238 (1999).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

During the July 2012 Board hearing, the Veteran stated that he received regular treatment, at least once every six weeks, at the Salem VA medical center (VAMC).  He also stated that he receives counseling at the Princeton Vet Center about once every month.  The last VAMC treatment records in the claims file are dated in January 2011.  The file contains Vet Center records through February 2008 as well as a January 2010 and October 2010 treatment record.  Therefore, it appears that there are outstanding VA treatment records which have not yet been obtained and associated with the physical claims file or the Virtual VA file.  

Where VA has constructive and actual knowledge of the availability of pertinent reports in the possession of the VA, an attempt to obtain those reports must be made.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  As this evidence is relevant to the Veteran's claim, all relevant records in VA's possession must be obtained.  

In addition, the Veteran stated that his PTSD symptoms have worsened since his last VA examination in May 2008.  He stated that his medication had recently been increased in an attempt to address the increased psychological symptoms, which included suicidal and homicidal ideation, hallucinations, and flashback, and that his VA doctor had recommended in-patient treatment or hospitalization.  A Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95  (1995).  In addition, a Veteran is competent to provide an opinion that his disability has worsened.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  Therefore, a new VA examination must be provided to assess the current severity of service-connected PTSD.  

Regarding the sleep apnea claim, service connection was denied in August 2010 and October 2010 rating decisions, to which the Veteran submitted a timely notice of disagreement in March 2011.  A statement of the case has not been issued as it relates to this issue.  The Board is required to remand the case for issuance of the statement of the case.  Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Issue a SOC on the issue of entitlement to service connection for sleep apnea, to include as due to service-connected PTSD, last decided in the October 2010 rating decision.  The issue should be certified to the Board only if a timely substantive appeal is received.

2.  Take all necessary steps to obtain all outstanding VA treatment records, including psychological treatment at a VAMC and Vet Center.  

3.  Once all relevant evidence has been obtained and associated with the claims folder, afford the Veteran a VA examination with a qualified physician to evaluate the current severity of PTSD.  The claims folder must be made available to the examiner and review of the record must be noted in the examination report or in an addendum.

The examiner should provide an opinion as to the severity of the service connected symptomatology and its impact on occupational and social functioning, apart from that attributable to non-service connected disabilities.  If it is not possible to distinguish the service-connected from non-service connected symptomatology the examiner should so state.

The rationale for all opinions must be provided.

4.  The agency of original jurisdiction should review the examination report to ensure that it contains the opinions and rationales requested in this remand.

5.  If any benefit for which there is a perfected appeal remains denied, issue a supplemental statement of the case, before returning the case to the Board, if otherwise in order.
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2011).



_________________________________________________
Cheryl L. Mason
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


